771 N.W.2d 750 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jermell Darnell JOHNSON, Defendant-Appellant.
Docket No. 137659. COA No. 286627.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's June 23, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, C.J., not participating because she served on the Court of Appeals panel that affirmed the defendant's conviction on direct appeal.